COURT OF APPEALS

                      EIGHTH DISTRICT OF TEXAS

                           EL PASO, TEXAS

EDWARD FRANK DUTCHOVER,

                      Appellant,               No. 08-87-00178-CR
V.                                  Appeal from 243rd District Court

THE STATE OF TEXAS,                         of El Paso County, Texas.

                      Appellee.

                         TRANSCRIPT




January 5, 1988.     On the Court's own motion the following cases were
set for submission without oral argument for Friday, February 12,
1988. in El Paso, Texas:
No. 08-87-00178-CR - Edward Frank Dutchover v. The State of Texas,
                       from El Paso,

                              (other cases).

February 12, 1988.    The following cases were submitted on the record,
the briefs of the partvCies) without oral argument of the parties in
El Paso. Texas:

No. 08-87-00178-CR - Edward Frank Dutchover v. The State of Texas,
from El Paso,

                              (other cases).

February 24, 1988,    See Judgment attached.


          I, BARBARA B, DORRIS, Clerk of the Court of Appeals for the
Eighth District of Texas, do hereby certify that the foregoing is a
true copy of the orders and judgment rendered and entered of record in
the foregoing entitled and numbered cause.
          IN WITNESS WHEREOF, I hereunto set my hand and affix the
Seal of said Court at El Paso, Texas, this 25th day of April A.D.,
1988.

                                       BARB^A B. DORRIS, CLERK

                                                                    ,, Deputy




                                                              Am        Tv
                           COURT OF APPEALS
                       EIGHTH   DISTRICT    OF TEXAS
                            EL PASO, TEXAS




EDWARD FRANK DUTCHOVER,

                Appellant,                        No. 08-8T-001Y8-CR

V.                                         Appeal from 243rcl District Court of

THE STATE OF TEXAS,                        El Paso County, Texas. (TC# ^7590)

                Appellee.



                            JUDGMENT



          This cause came on to be heard on the transcript of the

record of the court below, and the same being considered, because it

is the opinion of this Court that there was no error in the judgment,

it is ordered, adjudged and decreed by the Court that the judgment be

in all things affirmed, and that the Appellant pay all costs in this

behalf expended, and that this decision be certified below for

observance.

          IT IS SO ORDERED THIS 24TH DAY OF FEBRUARY, 19««.



                                   /s/ Charles R. Schulte
                                   Justice, Court of Appeals for the
                                   Eighth District of Texas.



Before Panel   No. 2
Osborn, C.J., Schulte and Fuller, JJ.